DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered. Claims 1, 2, 4-10, 12-17, and 43-44 are currently pending; claim 11 is cancelled.
 Response to Amendment
The amendments filed 21 December 2021 have been entered. Applicant’s amendments have overcome each and every objection to the drawings and specification previously set forth in the Office Action mailed 29 September 2021 except where noted below.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 3314, 3316, 3354.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The use of the term Bluetooth, ZigBee, Z-Wave, Apple Watch, Microsoft Band, BLE, ANT, ANT+, which is a trade name or a mark used in commerce, has been noted in this application in paragraphs 0325, 0376, 0554, and 0582. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, 12-17, and 43-44  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the content of the guidance message comprises advance notice of the low-probability physiologic state transition and a reasoning for the guidance message based on the behavioral state”. There is insufficient clarity in this limitation. In particular, it is not clear if both the notice and the reasoning are based on the behavioral state, or if only the reasoning for the guidance message is based on the behavioral state.
Claim 43 recites the limitation “determining one or more engagement factors, the one or more engagement factors comprising one or more of…”. There is insufficient clarity in this limitation. In particular, it is not clear how one engagement factor may comprise more than one of the listed items, nor is it clear how can more engagement factors could comprise only one of the listed items (i.e. more than one engagement factor wherein all of the engagement factors comprise a response time of the patient to decision support). At present, the limitation is interpreted as referring to determining one or more engagement factors, wherein an engagement factor may comprise one of the listed items.
Claims 2, 4-10, 12-17, and 43-44 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claim 1, which has been rejected as indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, 
	
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a method of delivering physiologic glucose concentration management guidance comprising: receiving a real-time datum indicative of a glucose concentration; determining a physiologic state using the real-time datum; determining a behavioral state; determining a level of interest in guidance based on the behavioral state; determining a content of a guidance message based at least in part on the physiologic state and the behavioral state , wherein determining the content of the guidance message includes determining that a low-probability physiologic state transition is likely to occur, and wherein the content of the guidance message comprises advance notice of the low-probability physiologic state transition and a reasoning for the guidance message based on the behavioral state". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, process. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "a method of delivering physiologic glucose concentration management guidance 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional element “delivering the guidance message using a user interface based on the level of interest indicating that a patient will act upon the content of the guidance message upon receiving the guidance message”. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the method may be performed by a person or generic computer in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.

Claims 2, 4-10, 12-17, and 43-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 12 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “determining a time to deliver guidance that enables timely intervention to affect the glucose concentration.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, delivering the guidance may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 4 recites the limitation “wherein determining the level of interest in guidance is based at least in part on prior user requests for guidance.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, delivering the guidance may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein determining the behavioral state includes receiving a behavioral input and applying the behavioral input to a behavior state mode.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a behavioral state may be done by a person or 
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein determining the behavioral state comprises consulting a user calendar of scheduled events.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a behavioral state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein determining the physiologic state includes applying the real-time datum to a physiology state model.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 7, claim 8 recites the limitation “wherein the physiology state model includes a glucose concentration level.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1, 7, and 8, claim 9 recites the limitation “wherein the physiology state model further includes one or more of an insulin state, an energy absorption state, or an energy expenditure state.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be 
Besides the abstract idea of claim 1, claim 10 recites the limitation “determining a measurement state, wherein the measurement state comprises a degree of accuracy or a degree of precision of the real-time datum indicative of the glucose concentration.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, receiving a datum indicative of glucose concentration may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 12 recites the limitation “wherein the low-probability physiologic state transition comprises a transition to low glucose concentration level or a high glucose concentration level.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 13 recites the limitation “wherein determining the guidance message includes determining that the low-probability physiologic state transition is likely to occur at a time that is inconvenient, and the content of the guidance message comprises advance warning of the low- probability physiologic state transition to enable intervention to avoid the low-probability physiologic state transition.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a guidance message may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claim 1, claim 15 recites the limitation “receiving a physiologic parameter, wherein the physiologic state is determined using both the real-time datum and the additional physiologic parameter.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 15, claim 16 recites the limitation “wherein the physiologic parameter comprises a body temperature, a heart rate, or a respiration rate.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 17 recites the limitation “during a learning period, receiving a learning datum describing at least one of the physiologic state or the behavioral state, wherein at least one of the physiologic state or the behavioral state is determined after the learning period using the learning datum.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, receiving a datum and determining 
Besides the abstract idea of claim 1, claim 43 recites the limitation “wherein determining the behavioral state comprises: determining one or more engagement factors, the one or more engagement factors comprising one or more of a response time of the patient to decision support, a level of treatment activity of the patient in response to decision support, or a type of support provided by the guidance message.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state or a behavioral state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 44 recites the limitation “wherein determining the behavioral state comprises: determining a level of concern of the patient, the level of concern based on a patient- defined priority for glucose control.” The claim element of claim 1 of a guidance delivery method for diabetic patients is recited with a high level of generality (as written, determining a physiologic state or a behavioral state may be done by a person or generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-9, 11-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being anticipated by Budiman (U.S. 20110098548 A1) in view of Jennewine (U.S. 20070213657 A1).
Regarding claim 1, Budiman teaches a method of delivering physiologic glucose concentration management guidance comprising (Abstract—methods for improving prediction of future blood glucose control): receiving a real-time datum indicative of a glucose concentration (Paragraph 0003—insulin administration should ideally be continuously readjusted in response to changes in blood glucose level; Paragraph 0019—configured to receive glucose level and carbohydrate intake data; Paragraph 0058—may be a closed-loop system operable to automatically monitor blood glucose; Paragraphs 0201-0202—may incorporate a real-time treatment calculator); determining a physiologic state using the real-time datum (Paragraphs 0006 and 0015—determining the patient’s disease state using physiologically meaningful parameters; Paragraph 0057-0058—may include implanted sensors for providing information relating to the physiological condition of the user where the implanted sensors may be used to automatically monitor blood glucose and deliver insulin to maintain blood glucose levels and may additionally include other sensors for capturing one or more other physiological states of the body); determining a behavioral state (Paragraphs 0015-0016—providing data related to events; Paragraph 0077—states may be related to behaviors like exercise); determining a content of a guidance message (Paragraph 0009 and claim 17—provide recommendations) based at least in part on the physiologic state (Paragraph 0029—providing recommendations based on a physiological model; Paragraph 0199—may access therapy recommendations after state is determined) and the behavioral state (Paragraph 0031—utilizing events to simplify model to provide therapy recommendations); and delivering the guidance message using a user interface (Display 20, Fig. 1; Step 280—display recommendation to user, Fig. 4; Paragraph 0055—present therapy recommendations via the display). Budiman additionally teaches wherein determining a guidance message includes determining that a low-probability physiologic state transition is likely to occur (Paragraph 0156—accurate prediction of future states), 
However, Budiman does not specifically teach determining a level of interest in guidance based on the behavioral state and delivering the guidance message based on the level of interest indicating that a patient will act upon the content of the guidance message upon receiving the guidance message. Jennewine teaches a system for diabetes management (Abstract) which predicts, based on a temporal pattern, a time period during which the host will be uninterested in receiving a guidance message (Paragraph 0040—may detect a pre-sleep mode based on real time timing data and in conjunction with the patient specified meal and sleep schedule) and delivering the guidance message to the host prior to the period of low-interest (Paragraph 0044—the patient may be notified prior to going to sleep). Jennewine further teaches wherein determining a guidance message includes determining that a low-probability physiologic state transition is likely to occur, wherein the content of the guidance message comprises advance notice of the low-probability physiologic state transition and a reasoning for the guidance message based on the behavioral state (Paragraph 0043-0048—at step 450, an alert or notification is generated and output to the patient to take certain corrective actions, such as ingesting a snack or modifying insulin delivery, prior to going to sleep, such that the message indicates that going to sleep without taking the corrective action may lead to a physiologic state transition such as nocturnal hypoglycemia). In particular, Jennewine teaches determination of a pre-sleep time period, wherein a user is interested in receiving guidance to promote glucose stability so that the user will not receive guidance during the sleep period wherein the user is not interested in receiving guidance, as well as the delivery of the guidance message during the pre-sleep period of interest rather than the sleep period of low-interest. It would have been obvious to one having ordinary skill in the art at the time of filing to 
Regarding claim 2, Budiman and Jennewine teach the method of claim 1 as shown above. Budiman additionally teaches further comprising determining a time to deliver guidance that enables timely intervention to affect the glucose concentration (Paragraph 0009—recommendations regarding timing and amount of insulin needed to keep the glucose level within a desired range; Paragraph 0063—system is configured to determine appropriate amount, type, and/or timing of insulin in a recommendation).
Regarding claim 5, Budiman and Jennewine teach the method of claim 1 as shown above. Budiman additionally teaches wherein determining a behavioral state includes receiving a behavioral input (Step 260—receiving meal information, Fig. 4; step 205—receiving meal information and insulin delivery history, Fig. 6) and applying the behavioral input to a behavior state model (Paragraph 0015—determining the patient’s disease state using physiologically meaningful parameters; Paragraph 0022—parameters include glucose levels, insulin delivery history, carbohydrate intake and exercise history).
Regarding claim 6, Budiman and Jennewine teach the method of claim 1 as shown above. Budiman additionally teaches wherein determining a behavioral state comprises consulting a user calendar of scheduled events (Paragraphs 0015-0016—providing data related to events).
Regarding claim 7, Budiman and Jennewine teach the method of claim 1 as shown above. Budiman additionally teaches wherein determining a physiologic state includes applying the real-time datum to a physiology state model (Paragraph 0029—providing recommendations based on a physiological model).

Regarding claim 9, Budiman and Jennewine teach the method of claim 8 as shown above. Budiman additionally teaches wherein the physiology state model further includes one or more of an insulin state (Paragraph 0077—detect and account for insulin on board), an energy absorption state (Paragraph 0079—eating a meal), or an energy expenditure state (Paragraph 0079—engaging in exercise). Budiman describes a system capable of detecting states relating to remaining insulin which is akin to an insulin state, carbohydrate ingestion which is akin to an energy absorption state, and exercise, which is akin to an energy expenditure state in order to account for their effects on blood glucose (Paragraph 0080).
Regarding claim 12, Budiman and Jennewine teach the method of claim 11 as shown above. Budiman additionally teaches wherein the low-probability physiologic state transition comprises a transition to low glucose concentration level (Paragraph 0010—prompt to consume a mass of carbohydrates to prevent or counter the onset of hypoglycemia; Paragraph 0131—may recommend cancelling any further insulin delivery and warning the user that hypoglycemia may occur) or a high glucose concentration level (0219—may provide a prompt to administer more insulin, which would prevent hyperglycemia).
Regarding claim 15, Budiman and Jennewine teach the method of claim 1 as shown above. Budiman additionally teaches further comprising receiving a physiologic parameter (Paragraph 0057-0058—may include sensors for providing physiological information relating to the physiological condition, including a body temperature sensor, heart rate sensors… and the like), wherein the physiologic state is determined using both the real-time datum and the additional physiologic parameter (Paragraph 0015—determining the patient’s disease state using physiologically meaningful parameters).

Regarding claim 17, Budiman and Jennewine teach the method of claim 1 as shown above. Budiman additionally teaches further comprising, during a learning period (Paragraph 0012—measuring blood glucose data at selected times over a selected sampling period), receiving a learning datum describing at least one of the physiologic state or the behavioral state (Paragraph 0012—determine selected patient specific parameters to  develop a model of the patient’s blood glucose reaction to insulin therapy, carb intake, and exercise), wherein at least one of the physiologic state or the behavioral state is determined after the learning period using the learning datum (Paragraph 0012—predicts the measured blood glucose data to allow accurate estimation of the patient’s future blood glucose values; Paragraph 0156—accurate prediction of future states).
Claims 4 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman in view of Jennewine, further in view of McRaith (U.S. Patent No. 10748658 B2).
Regarding claim 4, Budiman and Jennewine teach the method of claim 1; however, Budiman and Jennewine do not specifically teach wherein determining the level of interest in therapy guidance is based at least in part on prior user requests for guidance. McRaith teaches determining a level of interest in therapy guidance is based at least in part on prior user requests for guidance. For example, McRaith utilizes user engagement history with the device such as responding or viewing guidance  (Column 13, lines 8-9—a user’s history of engagement frequency with the device may be used in the initial user data; Column 21, lines 23-25—may select a specific dependent variable to show a graphic with guided explanation) in order to generate disease management goals for the user (Column 13, lines 
Regarding claim 44, Budiman and Jennewine teach the method of claim 1. Budiman teaches that a behavioral state may include a state of exercising or carbohydrate consumption (Paragraphs 0015-0016—providing data related to events; Paragraph 0077—states may be related to behaviors like exercise) which would affect the appropriate dosage of insulin required by the patient and the patient’s glucose concentration (Paragraph 0004, 0063, 0071) wherein the user may provide inputs indicating the behavioral state in order to receive therapy to manage their glucose level (Paragraph 0072) such that providing inputs indicating a behavioral state may indicate increased concern and patient-indicated priority for glucose control in the moment of input. Jennewine teaches that a behavioral state may include a pre-sleep state, and additionally teaches that the patient may define a pre-sleep period wherein there is an increased level of concern about future glucose levels out of a desire to minimize or prevent events of nocturnal hypoglycemia (Paragraphs 0040 and 0044). McRaith additionally teaches determining a behavioral state of high engagement with therapy guidance so that in this state guidance .
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman in view of Jennewine, further in view of Mazlish (U.S. 20180200437 A1).
Regarding claim 10, Budiman and Jennewine teach the limitations of claim 1 as shown in above in this action. However, Budiman and Jennewine do not teach determining a measurement state, the measurement state including a degree of accuracy or precision of the datum indicative of the glucose concentration. Mazlish teaches determining a measurement state (Paragraph 0249—determine an accuracy factor), the measurement state including a degree of accuracy or precision of the datum indicative of the glucose concentration (Paragraph 0248—blood glucose data can be inaccurate; Paragraph 0249—determine an accuracy factor for blood glucose data from the continuous glucose monitor). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the prior art elements of the glucose management methods of Budiman and Jennewine and the measurement state determination of Mazlish in order to yield a predictable result, namely improved accuracy of recommendations via ensuring the accuracy of blood glucose data inputs to the system.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman in view of Jennewine, further in view of Jamjoom (U.S. 20170316320 A1).
Regarding claim 13, Budiman and Jennewine teach the limitations of claim 11 as described in above in this action. Budiman additionally teaches the content of the guidance message comprises advance warning of the projected low-probability physiologic state transition to enable intervention to avoid the low-probability physiologic state transition (Paragraph 0010—prompt to consume a mass of carbohydrates to prevent or counter the onset of hypoglycemia; paragraph 0131—warning the user that 
Regarding claim 14, Budiman and Jennewine teach the limitations of claim 11 and some limitations of claim 13 as described in paragraph 14 of this action and above; however, Budiman and Jennewine do not specifically teach wherein determining that the low-probability physiologic state .
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budiman in view of Jennewine, further in view of McRaith, further in view of Brust (U.S. 20170329933 A1).
Regarding claim 43, Budiman and Jennewine teach the method of claim 1. Budiman additionally teaches determining one or more engagement factors, the one or more engagement factors comprising a type of support provided by the guidance message (Paragraph 0063—glucose concentration can change as a result of a behavioral state such as eating a meal or exercising…the system may provide support via guidance message in the form of notifying the user of an appropriate amount, type, and/or timing of insulin in a recommendation). Jennewine additionally teaches determining one or more engagement factors, the one or more engagement factors comprising a type of support provided by the guidance message (Paragraph 0040-0044—the system may send a notification during a pre-sleep period to recommend the patient take certain corrective actions such as ingesting a snack or modifying their insulin delivery). McRaith additionally teaches determining one or more engagement factors, the one or more engagement factors comprising a level of treatment activity of the patient in response to decision .
Response to Arguments
Applicant's arguments filed 21 December 2021 regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive. In particular, the applicant argues that the claims do not recite mental processes. However, the claims recite the mental processes of “determining a physiologic state…”, “determining a behavioral state…”, “determining a level of interest…”, “determining a content of a guidance message…”, and “determining that a low-probability .
Applicant's arguments filed 21 December 2021 regarding the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive. In particular, as described in further detail above in this action, Budiman and Jennewine may be seen to teach the newly amended limitations of claim 1. The rejections of the dependent claims are additionally maintained. Additionally, Budiman, Jennewine, and McRaith may be seen to teach the newly added claim 44, while Budiman, Jennewine, McRaith, and Brust teach newly added claim 43.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roy (US 20180174675 A1) teaches a system for operating an infusion device wherein the system predicts a future occurrence of an event based at least in part on historical data (Abstract), such that a user’s behavioral state may be automatically detected and a notification may be sent to the user indicating the likely glucose level or insulin response (Paragraph 0033—the user's likely engagement in a particular event or activity that is likely to influence the user's glucose level or insulin response is automatically detected based on the correlation between the user's current or recent measurement data and event pattern exhibited by the historical measurement data associated with that particular event or activity. In response to detecting an event pattern in the user's current or recent measurement data, a user notification indicative of the detected event may be automatically generated; Paragraph 0072—the application may predict meals or other events or activities that are likely to be engaged in by the user and output or otherwise provide an indication of the predicted user behavior for confirmation or modification by the user, which, in turn, may then be utilized to adjust the manner in which dosage commands are generated to regulate glucose in a manner that accounts for the user's behavior in a personalized manner.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791